DETAILED ACTION
This action is in reply to papers filed 7/13/2022.  Claims 1-22 are pending with claims 1-9 and 19-22 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190358277A1, Published 11/28/2019.

				            Maintained Rejection
Applicant's arguments filed 7/13/2022, with respect to the 102 (a) (1)/(a) (2) rejection of claims 1-5, 7, 9 and 20-22 as being anticipated by Yun et al. (PgPub US20070202080A1, Published 8/30/2007) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 7/13/2022, with respect to the 102 (a) (1)/(a) (2) rejection of claims 1-5, 7, 9, 19 and 21-22 as being anticipated by Yun et al. (PgPub US20080132449A, Published 6/5/2008) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 7/13/2022, with respect to the 103 (a) rejection of claims 6 and 8 as being unpatentable over by Yun et al. (PgPub US20070202080A1, Published 8/30/2007) as applied to claims 1-5, 7, 9 and 20-22 and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 7/13/2022, with respect to the 103 (a) rejection of claims 6 and 8 as being unpatentable over by Yun et al. (US20080132449A1, Published 6/5/2008) as applied to claims 1-5, 7, 9, 19 and 21-22 and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016) has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

RULE 1.132 DECLARATION
Evidence presented in the 'Chae OK YUN Declaration' will be addressed following the maintained rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is copied below. 

    PNG
    media_image1.png
    292
    958
    media_image1.png
    Greyscale

Claims 5 and 21 are copied below. 

    PNG
    media_image2.png
    135
    976
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    907
    media_image3.png
    Greyscale

At issue here is that claim 1 has been amended to recite the adenovirus and anticancer agents or immune checkpoint inhibitors are administered separately. However, claim 5 broadens this limitation to now include administration to be simultaneously or sequentially. Claim 21 also recites simultaneously. This is problematic because claim 1 only recites the administration to be performed separately. And because claim 5 and claim 21 recite other means (i.e. non-separately) of administering the adenovirus and anticancer agents or immune checkpoint inhibitors,  the metes and bounds of these claims are unclear. 
Clarification is requested. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection 1
Claim(s) 1-5, 7, 9 and 20-22 remain are rejected under 35 U.S.C. 102 a)(1)/(a)(2) as being anticipated by Yun et al. (PgPub US20070202080A1, Published 8/30/2007).

Regarding claim 1, Yun discloses administering to an individual with a bladder cancer (as in claim 7) (Pg. 6, para. 79) a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) (Pg. 3, para. 35- “…a variety of therapeutic genes useful in treating various diseases may be carried in the gene delivery system of this invention. Non-limiting examples of the therapeutic genes include …. IL-12...”); and a gene encoding relaxin (as in claim 20) (Pg. 1, para. 1), and administering anticancer agents (Pg. 7, para. 84) to the individual, wherein in one embodiment the anticancer agent is cisplatin, and wherein said recombinant oncolytic adenovirus and said anticancer agents are administered separately (as further in claim 1, as in claim 5,  as in claim 21) from each other (Pg. 7, para. 87- “The pharmaceutical composition may be administered prior (as in claim 22) to or simultaneously with administration of certain medicament.”). Note that Examiner has construed the chemotherapeutic agent cisplatin as a ‘medicament’ as Yun at Pg. 7, para. 89 states that the term encompasses anticancer drugs. Absent evidence to the contrary, a cisplatin is an anticancer drug. Continuing, Yun discloses the pharmaceutical composition of this invention degrades extracellular matrix surrounding tissues to be targeted by medicaments to enhance tissue penetration of medicaments, increasing significantly a pharmacological efficacy of medicaments (i.e. enhancing the therapeutic efficacy of anticancer agents, as in claim 1) (Pg. 7, para. 87).
Regarding claim 2, Yun discloses the recombinant oncolytic adenovirus has one or more deletion regions selected from the group consisting of an E1 region and an E3 region, the gene encoding IL-12 (nucleotide of interest (Pg. 2, para. 30)) is inserted into the E1 region of the recombinant adenovirus (as in claim 3) and the gene encoding relaxin is inserted into the E1 or E3 region of the recombinant oncolytic adenovirus (as in claim 4) (Pg. 4, para. 43). With respect to claim 9, Yun discloses the enhanced spreading effect within tissues by relaxin can greatly increase anti-tumor efficacy of tumor-specific oncolytic adenovirus. Yun discloses the enhanced ability of adenoviruses to induce apoptosis by relaxin is surprising and non-anticipated (Pg. 6, para. 74). 
Accordingly, Yun anticipates the claimed invention.

Prior Art Rejection 2
Claim(s) 1-5, 7, 9, 19 and 21-22 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yun et al. (PgPub USA1, Published 6/5/2008), hereinafter referred to as Yun (b).

Regarding claim 1, Yun (b) discloses administering to an individual with a bladder cancer (as in claim 7) (Pg. 6, para. 80) a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) (Pg. 3, para. 34- “…a variety of therapeutic genes useful in treating various diseases may be carried in the gene delivery system of this invention. Non-limiting examples of the therapeutic genes include …. IL-12...”); and a gene encoding decorin(as in claim 19) (Pg. 1, para. 1), and administering anticancer agents (Pg. 7, para. 82) to the individual, wherein in one embodiment the anticancer agent is cisplatin, and wherein said recombinant oncolytic adenovirus and said anticancer agents are administered separately (as further in claim 1, as in claim 5 and claim 21) from each other (Pg. 7, para. 85- “The pharmaceutical composition may be administered prior (as in claim 22) to or simultaneously with administration of certain medicament.”). Note that Examiner has construed the chemotherapeutic agent cisplatin as a ‘medicament’ as Yun (b) at Pg. 7, para. 87 states that the term encompasses anticancer drugs. Absent evidence to the contrary, a cisplatin is an anticancer drug. Continuing, Yun (b) discloses the pharmaceutical composition of this invention degrades extracellular matrix surrounding tissues to be targeted by medicaments to enhance tissue penetration of medicaments, increasing significantly a pharmacological efficacy of medicaments (i.e. enhancing the therapeutic efficacy of anticancer agents, as in claim 1) (Pg. 7, para. 85). 
Regarding claim 2, Yun (b) discloses the recombinant oncolytic adenovirus has one or more deletion regions selected from the group consisting of an E1 region and an E3 region, the gene encoding IL-12 (nucleotide of interest (Pg. 3, para. 26)) is inserted into the E1 region of the recombinant adenovirus (as in claim 3) and the gene encoding relaxin is inserted into the E1 or E3 region of the recombinant oncolytic adenovirus (as in claim 4) (Pg. 4, para. 42). With respect to claim 9, Yun (b) discloses the present inventors have made intensive researches to improve the transduction efficiency of gene delivery systems, particularly, to enhance the transduction (or spreading) efficiency of the efficiency of gene delivery systems in tissues, as a result, discovering that decorin could dramatically improve the transduction efficiency of gene delivery systems and recombinant adenoviruses expressing decorin could significantly exhibit the potential to penetrate into tumor tissues and anti-tumor effect (Pg. 1, para. 7~ enhance anti-tumor activity).
Accordingly, Yun (b) anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 3
Claims 6 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (PgPub US20070202080A1, Published 8/30/2007, Ref. 1 in IDS filed 7/20/2021) as applied to claims 1-5, 7, 9, and 20-22 above, and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016).

The teachings of Yun et al. are relied upon as detailed above. However, Yun fails to teach a PD-L1 immune checkpoint inhibitor (as in claim 6) and that the cancer is a recurrent cancer or an anticancer agent-resistance cancer (as in claim 8).
Before the effective filing date of the claimed invention, Balar et al. taught cisplatin-based chemo is a standard 1L treatment for metastatic urothelial carcinoma (mUC), a type of bladder cancer, and the only treatment that prolongs overall survival; however, age or comorbidities render many patients ineligible, and 30-50% receive no treatment. Continuing, Balar teaches Atezo (MPDL3280A), a PD-L1 immune checkpoint inhibitor (as in claim 6) (see Deng et al., Abstract and Title),  is active and well tolerated in platinum-treated mUC, justifying testing atezo as 1L treatment in cisplatin-ineligible patients (~ anticancer agent resistant cancer (as in claim 8)). Balar adds that patients were chemo naive in the metastatic setting and cisplatin ineligible. Atezo 1200 mg was given IV every 3 weeks until PD. Balar observed that Atezo had clinically meaningful activity in 1L cisplatin-ineligible mUC patients, and preliminary OS is encouraging. Balar concludes that the durable nature of response and favorable AE profile makes this an attractive alternative to chemo (see entire Abstract).
When taken with the teachings of Yun et al., wherein Yun teaches a method of administering to a bladder cancer patient a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) and a gene encoding relaxin followed separately by a medicament such as cisplatin, one of ordinary skill in the art would have found it prima facie obvious to substitute the cisplatin of Yun et al. for the MPDL3280A of Balar et al. in bladder cancer patients who are older or are have comorbidities. The skilled artisan would have found it prima facie obvious to make such a substitution because Balar notes that age and comorbidities render many patients ineligible for cisplatin treatment and, as a result, between 30-50% receive no treatment. A reasonable expectation of success is present here because Balar observed clinically meaningful activity when MPDL3280A was administered to cisplatin-ineligible mUC patients and Yun notes that the pharmaceutical composition degrades extracellular matrix surrounding tissues to be targeted by medicaments thus enhancing tissue penetration of said medicaments and thereby increasing significantly the pharmacological efficacy of such medicaments. Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 4
Claims 6 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (PgPub US20080132449A1, Published 6/5/2008) as applied to claims 1-5, 7, 9, 19 and 21-22 above, and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016).

The teachings of Yun (b) et al. are relied upon as detailed above. However, Yun (b) fails to teach a PD-L1 immune checkpoint inhibitor (as in claim 6) and that the cancer is a recurrent cancer or an anticancer agent-resistance cancer (as in claim 8).
Before the effective filing date of the claimed invention, Balar et al. taught cisplatin-based chemo is a standard 1L treatment for metastatic urothelial carcinoma (mUC), a type of bladder cancer, and the only treatment that prolongs overall survival; however, age or comorbidities render many patients ineligible, and 30-50% receive no treatment. Continuing, Balar teaches Atezo (MPDL3280A), a PD-L1 immune checkpoint inhibitor (as in claim 6) (see Deng et al., Abstract and Title),  is active and well tolerated in platinum-treated mUC, justifying testing atezo as 1L treatment in cisplatin-ineligible patients (~ anticancer agent resistant cancer (as in claim 8)). Balar adds that patients were chemo naive in the metastatic setting and cisplatin ineligible. Atezo 1200 mg was given IV every 3 weeks until PD. Balar observed that Atezo had clinically meaningful activity in 1L cisplatin-ineligible mUC patients, and preliminary OS is encouraging. Balar concludes that the durable nature of response and favorable AE profile makes this an attractive alternative to chemo (see entire Abstract).
When taken with the teachings of Yun (b) et al., wherein Yun teaches a method of administering to a bladder cancer patient a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) and a gene encoding decorin followed separately by a medicament such as cisplatin, one of ordinary skill in the art would have found it prima facie obvious to substitute the cisplatin of Yun et al. for the MPDL3280A of Balar et al. in bladder cancer patients who are older or are have comorbidities. The skilled artisan would have found it prima facie obvious to make such a substitution because Balar notes that age and comorbidities render many patients ineligible for cisplatin treatment and, as a result, between 30-50% receive no treatment. A reasonable expectation of success is present here because Balar observed clinically meaningful activity when MPDL3280A was administered to cisplatin-ineligible mUC patients and Yun notes that their pharmaceutical composition degrades extracellular matrix surrounding tissues to be targeted by medicaments thus enhancing tissue penetration of said medicaments and thereby increasing significantly the pharmacological efficacy of such medicaments.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                             Response to Applicant’s Arguments and ‘Yun Declaration’ 

Applicant argues: On Pg. 3 of the ‘Response’ filed 7/6/22, Applicant argues that the claimed subject matter aims to enhance the therapeutic efficacy of an anticancer agent or immune checkpoint inhibitor by combining the claimed recombinant oncolytic adenovirus with the anticancer agent or the immune checkpoint inhibitor. Therefore, the oncolytic adenovirus of the claimed subject matter is characterized by exhibiting a synergistic tumor suppressive effect when applied together with an immune checkpoint inhibitor or an anticancer agent. Applicant argues that although the Yun and Yun (b) references disclose a therapeutic agent and an anticancer drug that can be combined with Relaxin or Decorin, these references do not provide a motivation to select a therapeutic agent that can produce a synergistic in combination with Relaxn or Decorin. Applicant argues that the above references simply list the types of therapeutic agents and anticancer drugs.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, the claims do not require the production of a synergistic effect. Nonetheless, a synergistic effect would be inherent to the teachings of Yun or Yun (b).This is because each of Yun and Yun (b) are anticipatory type references. 
MPEP 2112.01 (II) states that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Here, both Yun references teach the exact same composition and administer said composition in the same manner as claimed. Accordingly, the effects observed in the claim(s) would necessarily be the same effects (synergistic) observed in the Yun references.  
Applicant argues: Yun (US20070202080Al) or Yun (b) (US20080132449Al) describes IL21
as one of the therapeutic agents. However, the following graph (FIG. 7 shown in Appendix A of
the Rule 132 Declaration dated October 12, 2020s) shows that despite of the combination of
IL21 and the immune checkpoint inhibitor, there is no significant increase in the anti-tumor
effect of the immune checkpoint inhibitor (anti PD-1 antibody). When an adenovirus expressing IL21 (HmT-Rd19-K35/IL21 Ad) is co-administered with anti PD-1 antibody, there is no significant difference in the tumor suppressing effect of the co-administered group compared to the single- administered group ( a PDl alone or HmT-Rd19- K35/IL21 Ad alone). This means that a synergistic effect cannot be obtained even when the adenovirus expressing IL-21 and ICI are administered in combination. Therefore, one skilled in the art cannot have a reasonable expectation of success in achieving a synergistic effect when administrating any known therapeutic agent in combination with an immune checkpoint inhibitor.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because IL-21 is immaterial to the claims and the teachings of Yun or Yun (b) cited by the Examiner. This is because the claims require IL-12 and the Examiner cited IL-12 for both Yun and Yun (b). 
Applicant argues: In addition, the instant specification also shows that the claimed recombinant oncolytic adenovirus can produce a synergetic effect when used in combination with an anticancer agent.
In Response: Arguments drawn to the synergistic effects of Yun and Yun (b) have been previously addressed. 
Applicant argues: Further, the Examiner has pointed out that a synergistic effect can be expected when the relaxin or decorin and an anticancer drug are administered in combination since relaxin and decorin degrades an extracellular matrix that is be targeted by medicaments to enhance tissue penetration of the medicaments. According to the Examiner's logic, the same synergistic effect should occur when IL-12 is combined with other extracellular matrix degrading enzymes other than decorin and relaxin. Furthermore, the same synergistic effect should be achieved when decorin or relaxin is combined with a certain immunomodulatory factor other than IL-12. However, as a result of confirming the effects of co-administration of the anticancer agents with various combinations of immunomodulatory factors and extracellular matrix degrading enzymes, it was confirmed that only the combination of the claimed subject matter
produces a synergistic effect.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Particularly, the origin of Applicant’s statement that “According to the Examiner's logic, the same synergistic effect should occur when IL-12 is combined with other extracellular matrix degrading enzymes other than decorin and relaxin” cannot be found.  Indeed, a review of the previous office action reveals the following: 

    PNG
    media_image4.png
    553
    745
    media_image4.png
    Greyscale
 
While the paragraph above describes the degradation of the ECM, there is no mention of a synergistic effect. In fact, a word search of the previous office action reveals not a single mention of the term ‘synergistic.’ Thus, contrary to Applicant’s statement the Examiner did not describe a synergistic effect with IL-12 or any other immunomodulatory factor.  Indeed, the Examiner provided a rationale as to why one of ordinary skill in the art would use the pharmaceutical composition of Yun prior to administration of an anticancer agent/medicament. 

           ‘Yun Declaration’ 
NCI-H460 (murine pulmonary carcinoma) cells were injected (5 x 106 cells/mouse) subcutaneously into the right abdomen of 5- to 6-week-old male CAnN.Cg-Foxnru/Crl mice, respectively. When the tumor volume reached a size of around 150.0 - 200.0 mm3 (designated as  day 0), mice were sorted into groups with similar mean tumor volumes, and a dose of oncolyticAds suspended in a total volume of 50 μ1 PBS (oAd/IL12/DCN + Paclitaxel (anticancer agent), Paclitaxel, oAd/IL12/DCN, oAd/IL12/shLOX (extracellular matrix degrading enzymes), oAd/GMCSF (immunomodulatory factors)/DCN + Paclitaxel, oAd/GMCSF/DCN, and oAd/IL12/shLOX + Paclitaxel) at 3 x 1010 VP per tumor were injected intratumorally three times every other day (day 0, 2, 4). An anti-cancer drug, Paclitaxel, was injected on days 2, 5, and 8. Tumor growth was monitored every day by measuring two perpendicular tumor diameters using electronic calipers (GPM, Gneupel, Switzerland). Tumor volume was calculated using the following formula: volume= 0.523L (W)2, where Lis length and Wis width.
To compare the synergistic effects of an anti-cancer drug, Paclitaxel with oncolytic Ads co-expressing IL-12 and DCN in a murine melanoma model, tumor-bearing mice were injected with oAd/IL12/DCN + Paclitaxel, Paclitaxel, oAd/IL12/DCN, oAd/IL12/shLOX, oAd/GMCSF/DCN + Paclitaxel, oAd/GMCSF/DCN, and oAd/IL12/shLOX + Paclitaxel along with PBS as a vehicle control. All mice in the PBS and most control groups showed aggressive tumor growth: Paclitaxel, oAd/IL12/DCN, oAd/IL12/shLOX, oAd/IL12/shLOX + Paclitaxel and oAd/GMCSF/DCN. In contrast, mice treated with Paclitaxel-co-administered with oAd/IL12/DCN showed significantly inhibited tumor growth in comparison to all of the other groups.
These results indicate that it cannot be expected that a particular substance will have the same effect within different environments and conditions due to the intrinsic effect of the substance. The results also indicate that predictability thereof within the technical field of the present invention is quite low. Therefore, it can be seen that the synergistic effect based on the co-administration with an anticancer agent is not applicable to all recombinant adenoviruses, and the synergistic effect is a unique effect of the recombinant adenovirus of the claimed subject matter.
In Response: Declarant’s statement has been fully considered, but is not found persuasive. First, it must be noted that the pending claims recite a gene encoding decorin or relaxin.  Thus, if the synergistic effects are observed only with decorin, as set forth in the Example of the ‘Yun Declaration’, then Applicant should consider amending the independent claim to only recite decorin. Similarly, if Applicant is arguing a synergistic effect with Paclitaxel , Applicant should consider amending the claims to only recite Paclitaxel and not a generic ‘anticancer agent.’ MPEP § 716.02(d) provides: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the 'objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Second, Yun and Yun (b) disclose an adenovirus comprising a therapeutic agent  (IL-12) and an anticancer drug that can be combined with Relaxin (Yun) or Decorin (Yun b). Compositionally, Yun and Yun (b) mirror the language of the claims. Additionally, the steps of administering the composition is explicitly taught in Yun and Yun (b). As such, whatever effects the claimed method would be observed in Yun and Yun (b). In order to advance prosecution, Examiner suggests Applicant distinguish the claimed method by including limitations not taught in Yun or Yun (b). 
Because Applicant’s arguments and the ‘Yun Declaration’ were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632